EXAMINER’S COMMENT
Pending Claims
Claims 1, 2, 4, 5, 8-12, 14, 15, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim 3, 6, 7, 13, 16, and 17 has been rendered moot by the cancellation of these claims.
The objection to claims 1, 2, 4, 5, 8-12, 14, 15, and 18-20 has been overcome by amendment.
The rejection of claims 6 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of these claims.
The rejection of claims 4, 5, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 3, 6, 7, 13, 16, and 17 under 35 U.S.C. 103 as being obvious over Wang (US 2019/0322825 A1) in view of Schultz et al. (US 2011/0245376 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 3, 6, 13, and 16 under 35 U.S.C. 103 as being obvious over Zhu et al. (US 2017/0369663 A1) in view of Schultz et al. (US 2011/0245376 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 2, 4, 5, 8-12, 14, 15, and 18-20 under 35 U.S.C. 103 as being obvious over Zhu et al. (US 2017/0369663 A1) in view of Schultz et al. (US 2011/0245376 A1) has been overcome by amendment.

Response to Arguments
Applicant has provided a statement and evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference of Wang (US 2019/0322825 A1) were owned by, or subject to an obligation of assignment to, the same entity of Hexcel Corporation not later than the effective filing date of the claimed invention.  The prior art reference of Wang (US 2019/0322825 A1) no longer qualifies as prior art under 35 U.S.C. 102(a)(2) due to the exception under 35 U.S.C. 102(b)(2)(C).  Accordingly, the following rejection has been withdrawn:
The rejection of claims 1, 2, 4, 5, 8-12, 14, 15, and 18-20 under 35 U.S.C. 103 as being obvious over Wang (US 2019/0322825 A1) in view of Schultz et al. (US 2011/0245376 A1).

Allowable Subject Matter
Claims 1, 2, 4, 5, 8-12, 14, 15, and 18-20 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
August 18, 2022